Notice of Pre-AIA  or AIA  Status
 	The present application 16/372,282, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose.

Statutory Review under 35 USC § 101
Claims 1-7 are directed toward a system and have been reviewed.
Claims 1-7 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0070 of the applicant’s specification referring to physical processor cores.
Further, claims 1-7 perform the method of claims 8-14, which are shown below to be determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 8-14 are directed towards a method and have been reviewed

Claims 15-20 are directed non-transitory computer-readable storage medium including program code which when executed by at least one data processor and have been reviewed.
Claims 15-20 appear to be statutory as disclosed ¶ 0074-0075, as claim says non-transitory.
















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1,8,15 (16/372,282) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,13,20 of copending Application No. 16/371,679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations and they produce the same end results of transfer and updated file representation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant US application: 16/372,282
Co-pending application: 16/371,679
Claim 1,8,15     A system comprising:
           at least one data processor; and
 	at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
 	generating a mixed query plan including a first operator selected as a pre-compiled operator;
 	generating the mixed query plan including a second operator selected as operator alternatives, the operator alternatives configuring the second operator as pre-compiled or code-generating alternatives;
 	delaying selection of one of the operator alternatives until additional information regarding the mixed query plan becomes available;
 	generating the mixed query plan including a third operator selected as a code generating operator; and
 	selecting, given the third operator representing the additional information, one of the operator alternatives to enable execution of the mixed query plan using the selected operator alternative.

Claim 1,13,20    A system comprising:
      at least one processor; and

      at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising:
      receiving, at a database execution engine, a query;

        generating, by the database execution engine, a query plan for execution of the query, the query plan including a first operator including computer executable instructions that upon execution queries a data structure of a database, determines whether the data structure satisfies a precondition for execution of a second operator of the query plan, and generates a signal indicating that the precondition is not satisfied;
     initiating execution of the query plan; and
     generating, by the database execution engine, a new query plan in response to receiving the signal indicating that the precondition is not satisfied.



 	


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. instant application 16/372,282 to arrive at the claims 1-20 of the co-pending application 16/371,679 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.














Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zane et al., (hereafter Zane), US Pub.No. 2005/0028134 published Feb,2005 in view of Lee et al., (hereafter Lee), US Pub.No. 2018/0089268 published Mar,2018

As to claim 1,8,15    Zane teaches “A system comprising” (fig 1 – database system): 
 	“at least one data processor (processor element 106); and
 	“at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (0029, 0069):
 	“generating a mixed query plan including a first operator selected as a pre-compiled operator (0018-0019, fig 1,0070 – Zane teaches query plan execution process particularly using high level query language specifies various operations at a query level, as such Zane strongly supports code generation fig 1, element 16 is identical to instant specification query generation plan 0023-0024, further it is noted that Zane teaches code generation element 16 supports processes that is in high-level language or any compliable language including C++ thereby generating mixed query plan because it supports highlevel language in code generation  in query optimizer element 17) ;
 	“generating the mixed query plan including a second operator selected as operator alternatives the operator alternatives configuring the second operator as pre-compiled or code-generating alternatives” (0064, 0108-0109 – Zane teaches query execution engine executes query plan using query optimizer particularly using join operation used in join query that joins two tables for example as detailed in 0109)  ;
 	“delaying selection of one of the operator alternatives until additional information regarding the mixed query plan becomes available (0075-0076 – Zane teaches code generator in query execution; and compile other generated query plan may be delayed until previous  query plan executed);
 	generating the mixed query plan including a operator selected as a code generating operator” ( fig 1-2, 0055,0069-0070 – Zane teaches query plan using query optimizer the process including scan data, project, restrict, sort, hash and providing respective query plan based on cost and data table access variants in each plan using code generation on each part of query plan)
 	It is however, noted that Zane does not disclose “selecting, given the third operator representing the additional information”, although Zane teaches execution plan using join operator, Aggr operation in a simple join query (Zane: 0109).  On the other hand, Lee disclosed “selecting, given the third operator representing the additional information” (Lee: 0016,0024,0068 – Lee teaches optimization rules in the query processing using predetermined operator such as SORT,JOIN AND GROUP-BY”)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine optimizing query in a data engine particularly execution plan using multiple operators of Lee et al., into processing database queries, generating query execution plan using SQL code generation of Zane et al., because that would have allowed users of Zane to use multiple relational operators in representation of execution of query plan particularly intermediate representation of operations in query workload analysis applying optimization rules, while traversing execution plan tree in top-down scheme allows rewriting the corresponding operator into required node (Lee: 0017,0023), thus improves overall query performance of the system.

As to claim 2,9,16 the combination of Zane,Lee disclosed “wherein a query plan optimizer generates the mixed plan to include the first operator and the second operator Zane: 0064, 0108-0109; Lee: 0024 – multiple relational operators such as Sort, Join and Group-By)

As to claim 3,10,17,  the combination of Zane,Lee disclosed “wherein the query plan optimizer delays selection of one of the operator alternatives, generates the mixed query plan  (Zane 0075-0076 – Zane teaches code generator in query execution; and compile other generated query plan may be delayed until previous  query plan executed): Lee disclosed “ the third operator, and selects, given the third operator one of the operator alternatives” (0024,0043).

As to claim 4,11,18 Zane disclosed “wherein the selected one of the operator alternatives corresponds to a code-generated operator (fig ,0027).

As to claim 5,12,19 Zane disclosed “wherein when the selected one of the operator alternatives corresponds to the code-generated operator” (fig 1, 0027), a query plan optimizer insert glue code into the mixed query plan (0127-0128,0184-0186 – Zane teaches performing query execution plan using high level language defining table objects, also teaches data structure implementing insert operation).
As to claim 6,13,20, Zane disclosed “wherein the selected one of the operator alternatives corresponds a pre-compiled operator” (0017-0018).

As to claim 7,14 Zane disclosed
 	executing, by an execution engine (Zane : 0009,0024) the mixed query plan using the selected operator alternative” (Zane: 0064, 0108-0109).



Conclusion
The prior art made of record
				a.  	US Patent No. 		2005/0028134
				b.  	US Patent No.		2018/0089268
	
		





				
         			 						 	
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158